EXHIBIT 10(z)(1)

EXECUTIVE PROTECTION POLICY

 

  DECLARATIONS
EXECUTIVE LIABILITY AND
INDEMNIFICATION COVERAGE SECTION Item 1. Parent Organization:
RICHARDSON ELECTRONICS, LTD. Item 2.

Limits of Liability:

(A) Each Loss $15,000,000.
(B) Each Policy Period $15,000,000. Note that the limits of liability and any
deductible or retention are reduced or exhausted by Defense Costs. Item 3.
Coinsurance Percent: NONE Item 4. Deductible Amount:
Insuring Clause 2 $100,000. Item 5. Insured Organization:
RICHARDSON ELECTRONICS, LTD. AND ITS SUBSIDIARIES. Item 6.

Insured Persons:

ANY PERSON WHO HAS BEEN NOW IS, OR SHALL BECOME A DULY ELECTED DIRECTOR OR A
DULY ELECTED OR APPOINTED OFFICER OF THE INSURED ORGANIZATION AND WITH RESPECT
TO ANY SUBSIDIARY INCORPORATED OUTSIDE THE UNITED STATES OF AMERICA, ITS
FUNCTIONAL EQUIVALENT.

Item 7.

Extended Reporting Period:

(A) Additional Premium: 75% OF THE ANNUAL PREMIUM
(B) Additional Period: ONE YEAR

Item 8. Pending or Prior Date: OCTOBER 12, 1983 Item 9. Continuity Date: OCTOBER
12, 1983

--------------------------------------------------------------------------------

EXECUTIVE PROTECTION POLICY ENDORSEMENT

Coverage Section: EXECUTIVE LIABILITY

Effective date of this endorsement: MAY 31, 2001

Issued to: RICHARDSON ELECTRONICS, LTD.

Company: FEDERAL INSURANCE COMPANY

Endorsement No. 1

To be attached to and form part of Policy No. 8125-64-60I

--------------------------------------------------------------------------------

ILLINOIS AMENDATORY ENDORSEMENT

It is agreed that:

Subsection 4, "Extended Reporting Period", shall be deleted and replaced by the
following:

EXTENDED REPORTING PERIOD

4. If the Company or the Insured terminates or refuses to renew this coverage
section, the Parent Organization and the Insured Persons shall have the right,
upon payment of the additional premium set forth in Item 7(A) of the
Declarations for this coverage section, to an extension of the coverage granted
by the coverage section for a period of one year as set forth in Item 7(B) of
the Declarations for this coverage section (Extended Reporting Period) following
the effective date of termination or nonrenewal, but only for any Wrongful Act
committed, attempted, or allegedly committed or attempted, prior to the
effective date of termination or nonrenewal. This right of extension shall lapse
unless written notice of such election, together with payment of the additional
premium due, is received by the Company within 30 days following the effective
date of termination or nonrenewal. Any Claim made during the Extended Reporting
Period shall be deemed to have been made during the immediately preceding Policy
Period.

It is further agreed that Subsection 18, "Definitions", shall be amended by
deleting Defense Costs and replacing it with the following:

Defense Costs means that part of Loss consisting of reasonable costs, charges,
fees (including but not limited to attorneys= fees and experts= fees) and
expenses (other than regular or overtime wages, salaries or fees of the
directors, officers or employees of the Insured Organization or the salaries of
the employees, officers or staff attorneys of the Company) incurred in defending
or investigating Claims and the premium for appeal, attachment or similar bonds.

ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED

Robert Hamburger
Authorized Representative

May 28, 1998
Date



--------------------------------------------------------------------------------

EXECUTIVE PROTECTION POLICY ENDORSEMENT


Coverage Section: EXECUTIVE LIABILITY

Effective date of this endorsement: MAY 31, 1998

Issued to: RICHARDSON ELECTRONICS, LTD.

Company: FEDERAL INSURANCE COMPANY

Endorsement No. 2

To be attached to and form part of Policy No. 8125-64-60F

OPTIONAL GUARANTEED DEFENSE COSTS ALLOCATION

In consideration of the premium paid, it is agreed that subsection 12,
Allocation, is deleted in its entirety and the following is inserted:

Allocation

12. If both Loss covered by this coverage section and loss not covered by this
coverage section are incurred, either because a Claim against an Insured Person
includes both covered and uncovered matters or because a Claim is made against
both an Insured Person and others, including the Insured Organization, the
Insureds and the Company shall allocate such amount as follows:

> (a) with respect to Defense Costs, to create certainty in determining a fair
> and proper allocation of Defense Costs, 80% of all Defense Costs which must
> otherwise be allocated as described above shall be allocated to covered Loss
> and shall be advanced by the Company on a current basis; provided, however,
> that no Defense Costs shall be allocated to the Insured Organization to the
> extent the Insured Organization is unable to pay by reason of Financial
> Impairment.
> 
> This Defense Cost allocation shall be the final and binding allocation of such
> Defense Costs and shall not apply to or create any presumption with respect to
> the allocation of any other Loss;
> 
> (b) with respect to Loss other than Defense Costs:
> 
> > (i) the Insureds and the Company shall allocate such amount between covered
> > Loss and uncovered loss based upon the relative legal exposures of the
> > parties to such matters; and
> > 
> > (ii) If the Insureds and the Company cannot agree on any allocation, no
> > presumption as to allocation shall exist in any arbitration, suit or other
> > proceeding. The Company, if requested by shall submit the allocation dispute
> > to binding arbitration. The rules of the American Arbitration Association
> > shall apply except with respect to the selection of the arbitration panel,
> > which shall consist of one arbitrator selected by the Insureds, one
> > arbitrator selected by the Company third independent arbitrator selected by
> > the first two arbitrators.

ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.

Robert Hamburger
Authorized Representative

May 28, 1998
Date



--------------------------------------------------------------------------------

EXECUTIVE PROTECTION POLICY ENDORSEMENT

Coverage Section: EXECUTIVE LIABILITY

Effective date of this endorsement: MAY 31, 1998

Issued to: RICHARDSON ELECTRONICS, LTD.

Company: FEDERAL INSURANCE COMPANY

Endorsement No. 3

To be attached to and form part of Policy No.8125-64-60F

It is agreed that Item 6, Insured Persons of the Declarations page is amended to
include the following:

Any Employee of the Insured Organization with the title, Manager.

ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.

Robert Hamburger
Authorized Representative

May 28, 1998
Date

--------------------------------------------------------------------------------

EXECUTIVE PROTECTION POLICY ENDORSEMENT

Coverage Section: EXECUTIVE LIABILITY

Effective date of this endorsement: MAY 31, 1998

Issued to: RICHARDSON ELECTRONICS, LTD.

Company: FEDERAL INSURANCE COMPANY

Endorsement No. 4

To be attached to and form part of Policy No.8125-64-60F

It is agreed that subsection 5, EXCLUSIONS: EXCLUSIONS APPLICABLE TO INSURING
CLAUSES 1 AND 2, is amended by deleting para graph (f) in its entirety with
respect to a CLAIM brought and maintained:

1. Solely and entirely in a jurisdiction other than the United States of
America, its territories and possessions; and

2. Subject to the substantive and prodedural laws of a jurisdiction other than
the United States of America, its territories and possessions.

ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.

Robert Hamburger
Authorized Representative

May 28, 1998
Date

--------------------------------------------------------------------------------

EXECUTIVE PROTECTION POLICY ENDORSEMENT

Coverage Section: EXECUTIVE LIABILITY

Effective date of this endorsement: MAY 31, 1998

Issued to: RICHARDSON ELECTRONICS, LTD.

Company: FEDERAL INSURANCE COMPANY

Endorsement No. 5

To be attached to and form part of Policy No.8125-64-60F

It is agreed that with respect to each loss on account any claim, which in whole
or in part, is based upon, arising from or in consequence of any securities
transaction, the deductible amount specified in Item 4 of the Declarations is
increased as follows:

FROM TO
INSURING CLAUSE 2 AND/OR 3: $100,000. $250,000.

ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.

Robert Hamburger
Authorized Representative

May 28, 1999
Date

--------------------------------------------------------------------------------

EXECUTIVE PROTECTION POLICY ENDORSEMENT

Coverage Section: EXECUTIVE LIABILITY

Effective date of this endorsement: MAY 31, 1998

Issued to: RICHARDSON ELECTRONICS, LTD.

Company: FEDERAL INSURANCE COMPANY

Endorsement No. 6

To be attached to and form part of Policy No. 8125-64-60F

It is agreed that:

 1.  This coverage section is amended by adding the following:
     
     Insured Organization Coverage insuring Clause 3
     
     The Company shall pay on behalf of any Insured Organization all Loss for
     which it becomes legally obligated to pay on account of any Claim first
     made against it during the Policy Period or, if exercised, during the
     Extended Reporting Period, for a Wrongful Act committed, attempted, or
     allegedly committed or attempted, by any Insured before or during the
     Policy Period.
     
     
 2.  Subsection 18, Definitions, is amended as follows:
     
     a. The definitions of Claim and Wrongful Act are deleted in their entirety
     and the following is inserted:
     
     Claim means:
     
          (a) For purposes of coverage under Insuring Clauses 1 or 2: (i) a
     written demand for monetary or non-monetary damages; (ii) a civil
     proceeding commenced by the service of a complaint or similar pleading;
     
               (iii) a criminal proceeding commenced by the return of an
     indictment; or
     
               (iv) a formal administrative or regulatory proceeding commenced
     by the filing of a notice of charges, formal investigative order or similar
     document,
     against any Insured Person for a Wrongful Act, including any appeal
     therefrom;
     
         (b) For purposes of coverage under Insuring Clause 3:
     
               (i) a written demand for monetary or non-monetary damages;
     
               (ii) a civil proceeding commenced by the service of a complaint
     or similar pleading; or
     
               (iii) a criminal proceeding commenced by the return of an
     indictment;
     
          against any Insured Organization for a Wrongful Act, including any
     appeal therefrom.
     
     Wrongful Act means:
     
          (a) For purposes of coverage under Insuring Clauses 1 or 2, any error,
     misstatement, misleading statement, act, omission, neglect, or breach of
     duty committed, attempted, or allegedly committed or attempted, by any
     Insured Person, individually or otherwise, in his Insured Capacity, or
     matter claimed against him solely by reason of serving in such Insured
     Capacity;
     
          (b) For purposes of coverage under Insuring Clause 3, any error,
     misstatement, misleading state act, omission, neglect, or breach of duty
     committed, attempted, or allegedly committed or attempted by any Insured
     based upon, arising from, or in consequence of any Securities Transaction.
     
     b. The following definition is added:
     
     Securities Transaction means the purchase or sale of, or offer to purchase
     or sell, any securities issued by any Insured Organization.
     
     c. The definitions of Insured Person and Loss are amended by adding the
     following:
     
     Insured Person also means:
     
          (i) For purposes of coverage under Insuring Clause 1 or 2, any past,
     present or future employee of the Insured Organization, but only for
     Wrongful Acts based upon, arising from or in consequence of any Securities
     Transaction; and
     
          (ii) For purposes of coverage under Insuring Clause 3, the Insured
     Organization
     
     Loss does not include any amount allocated to uncovered loss pursuant to
     subsection 12, Allocation. For purposes of coverage under Insuring Clause
     3, Loss includes punitive or exemplary damages which any Insured
     Organization becomes legally obligated to pay, provided the punitive or
     exemplary damages are other wise covered under Insuring Clause 3 and are
     insurable under the law pursuant to which this coverage section is
     construed.
     
     
 3.  The heading for subsection 5 is deleted in its entirety and the following
     is inserted:
     
     Exclusions Applicable to all Insuring Clauses
     
     
 4.  Subsection 5, Exclusions: Exclusions Applicable to all Insuring Clauses, is
     amended by adding the following to paragraph (c):
     
     (iv) a Claim that is brought by any Insured Person identified in section
     2c(i) of this endorsement for any Wrongful Act based upon, arising from or
     in consequence of any Securities Transaction.
     
     
 5.  Exclusions is amended by adding the following subsections:
     
     Exclusions Applicable to Insuring Clause 3 Only
     
     
 6.  1 The Company shall not be liable under Insuring Clause 3 for Loss on
     account of any Claim made against any Insured Organization based upon,
     arising from, or in consequence of any deliberately fraudulent act or
     omission or any willful violation of any statute or regulation by any past.
     present or future chief financial officer, President or Chairman if a
     judgment or other final adjudication adverse to the Insured Organization
     establishes such a deliberately fraudulent act or omission or willful
     violation.
     
     6.2 The Company shall not be liable under Insuring Clause 3 for that part
     of Loss, other than Defense Costs:
     
           (a) which is based upon, arises from, or is in consequence of the
     actual or proposed payment by any Insured Organization of allegedly
     inadequate or excessive consideration in connection with its purchase of
     securities issued by any Insured Organization; or
     
           (b) which is based upon, arises from, or is in consequence of any
     Insured Organization having gained in fact any profit or advantage to which
     it was not legally entitled.
     
     6. The second, third and fourth paragraphs of subsection 8, Limit of
     Liability, Deductible and Coinsurance, are deleted in their entirety and
     the following is inserted:
     
     The Company's maximum liability for each Loss, whether covered under one or
     more Insuring Clauses, shall be the Limit of Liability for each Loss set
     forth in Item 2(a) of the Declarations for this coverage section. The
     Company's maximum aggregate liability for all Loss on account of all Claims
     first made during the same Policy Period, whether covered under one or more
     Insuring Clauses, shall be the Limit of Liability for each Policy Period
     set forth in Item 2(B) of the Declarations for this coverage section.
     
     The Company's liability under Insuring Clause 2 or Insuring Clause 3 shall
     apply only to that part of each Loss which is excess of the Deductible
     Amount set forth in Item 4 of the Declarations for this coverage section,
     and such Deductible Amount shall be borne by the Insureds uninsured and at
     their own risk. However, the Deductible Amount applicable to each Loss on
     account of any Claim for any Wrongful Acts based upon, arising from or in
     consequence of any Securities Transaction shall:
     
           (a) apply to that part of Loss which constitutes Defense Costs; and
     
           (b) not apply if:
     
                (i) a final adjudication with prejudice pursuant to a trial,
     motion to dismiss or motion for summary judgment in such Claim, or
                (ii) a complete and final settlement of such Claim with
     prejudice,
     establishes that no Insured in such Claim is liable for any Loss, other
     than Defense Costs. The Company shall reimburse any Insured which has
     funded a Deductible Amount if such amount subsequently becomes inapplicable
     based upon (i) or (ii) above.
     
     The maximum Deductible Amount applicable to a single Loss which is covered
     under more than one Insuring Clause shall be the amount set forth in Item 4
     of the Declarations for this coverage section.
     
     
 7.  The first paragraph of subsection 12, Allocation, is deleted in its
     entirety and the following is inserted:
     
     (a) If a Claim based on, arising from or in consequence of a Securities
     Transaction covered, in whole or in part, under Insuring Clauses 2 or 3
     results in any Insured Person under Insuring Clause 2 or any Insured
     Organization under Insuring Clause 3 incurring both Loss covered by this
     coverage section and loss not covered by this coverage section, because
     such Claim includes both covered and uncovered matters or is made against
     both covered and uncovered parties, the Insureds and the Company shall
     allocate such amount to Loss as follows:
     
          (i) 100% of such amount constituting defense costs shall be allocated
     to covered Loss; and
          (ii) 100 % of such amount other than defense costs shall be allocated
     to covered Loss.
     
     (b) If any other Claim results in both Loss covered by this coverage
     section and loss not covered by this coverage section, because such Claim
     includes both covered and uncovered matters or is made against both covered
     and such uncovered parites, the Insureds and the Company shall allocate
     amount between covered Loss and uncovered loss based upon the relative
     legal exposures of the parties to such matters.
     
     
 8.  For purposes of coverage under Insuring Clause 3 only, the second paragraph
     of subsection 17, Representations and Severability, is deleted in its
     entirety and the following is inserted:
     
     With respect to the declarations and statements contained in the written
     application(s) for coverage, all declarations and statements contained in
     such application and knowledge possessed by any Insured Person identified
     in Item 6 of the Declarations shall be imputed to any Insured Organization
     for the purpose of determining if coverage is available.
     
     
 9.  For purposes of coverage under Insuring Clause 3 only, subsection 7,
     Severability of Exclusions, is deleted in its entirety and the following is
     inserted:
     
     With respect to the exclusions in subsections 5, 6.1 and 6.2, only facts
     pertaining to and knowledge possessed by any past, present or future chief
     financial officer, President or Chairman of any Insured Organization shall
     be imputed to any Insured Organization to determine if coverage is
     available for such Insured Organization.
     
     
 10. For purposes of coverage for employees who are Insured Persons pursuant to
     paragraph 2c(i) of this endorsement, subsection 9 Presumptive
     Indemnification, is amended as follows:
     
     a. Paragraph (b) is deleted in its entirety and the following is inserted:
     (b) is permitted or required to indemnify the Insured Person for such Loss
     pursuant to common or statutory law,
     
     b. The final paragraph in the subsection is deleted in its entirety and the
     following is inserted:

For purposes of this subsection 9, the shareholder and board of director
resolutions of the Insured Organization shall be deemed to provided
indemnification for such Loss to the fullest extent permitted by common or
statutory law.

ALL OTHER TERMS REMAIN UNCHANGED.

Robert Hamburger
Authorized Representative

May 28, 1998
Date


--------------------------------------------------------------------------------

EXECUTIVE PROTECTION POLICY ENDORSEMENT

Coverage Section: EXECUTIVE LIABILITY

Effective date of this endorsement: MAY 31, 1998

Issued to: RICHARDSON ELECTRONICS, LTD.

Company: FEDERAL INSURANCE COMPANY

Endorsement No. 7

To be attached to and form part of Policy No. 8125-64-60F

It is agreed that:

 1. The following is added to this coverage section:
    
    Investigative Costs Coverage
    Insuring Clause 4
    
    The Company shall pay on behalf of the insured Organization all
    Investigation Costs which such Insured Organization becomes legally
    obligated to pay on account of any Shareholder Derivative Demand first made
    during the Policy Period or, if exercised, the Extended Reporting Period,
    for a Wrongful Act committed, attempted, or allegedly committed or
    attempted, by an Insured Person before or during the Policy Period.
    
    
 2. Subsection 5, Exclusions Applicable to Insuring Clauses 1 and 2, is amended
    by deleting the subsection heading in its entirety and inserting the
    following:
    
    Exclusions Applicable to Insuring Clauses 1, 2 and 4
    
    
 3. Subsection 8, Limit of Liability, Deductible and Coinsurance, is amended as
    follows:
    
    a. The following is added to paragraph two:
    
    The Company's maximum liability for all Investigative Costs covered under
    Insuring Clause 4 on account of all Shareholder Derivative Demands first
    made during the same Policy Period shall be $250,000. This is a sublimit
    which further limits and does not increase the Company's maximum liability
    under this coverage section as set forth in Item 2(B) of the Declarations
    for this coverage section.
    
    b. The following is added to paragraph three:
    
    No deductible amount shall apply to Investigation Costs covered under
    Insuring Clause 4.
    
    
 4. Subsection 11, Defense and Settlement, is amended for purposes of coverage
    under Insuring Clause 4 by deleting the first paragraph in its entirety and
    inserting the following:
    
    Subject to this subsection, it shall be the duty of the Insured Organization
    and not the duty of the Company to investigate and evaluate any Shareholder
    Derivative Demand.
    
    
 5. Subsection 18, Definitions, is amended by adding the following:
    
    Investigation Costs means reasonable costs, charges, fees (including but not
    limited to attorneys= fees and experts= fees) and expenses (other than
    regular or overtime wages, salaries or fees of the directors, officers or
    employees of the Insured Organization) incurred by the Insured Organization
    (including its board of directors or any committee of the board of
    directors) in connection with the investigation or evaluation of any
    Shareholder Derivative Demand.
    
    Shareholder Derivative Demand means any written demand, by one or more
    shareholders of an Insured Organization, upon the board of directors of such
    Insured Organization, to bring a civil proceeding in a court of law against
    any Insured Person for a Wrongful Act committed, attempted or allegedly
    committed or attempted by an Insured Person before or during the Policy
    Period.
    
    
 6. For purposes of coverage under Insuring Clause 4 only,
    
    (a) all references in this coverage section to Loss or Defense Costs shall
    only mean Investigation Costs;
    
    (b) all references in this coverage section to Claim or to AClaim against
    any Insured Person@ shall only mean any Shareholder Derivative Demand.

ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED

Robert Hamburger
Authorized Representative

May 28, 1998
Date



--------------------------------------------------------------------------------

EXECUTIVE PROTECTION POLICY ENDORSEMENT

Coverage Section: EXECUTIVE LIABILITY

Effective date of this endorsement: MAY 31, 1998

Issued to: RICHARDSON ELECTRONICS, LTD.

Company: FEDERAL INSURANCE COMPANY

Endorsement No 8

To be attached to and form part of Policy No. 8125-64-60F

It is agreed that:

 1. Item 6 of the Declarations, Insured Persons, is amended by adding the
    following:
    
    ... and any elected or appointed officer of the Insured Organization in an
    Outside Directorship.
    
    
 2. Subsection 18, "Definitions", is amended by adding the following:
    
    Outside Directorship means the position of director, officer, trustee,
    governor, or equivalent executive position with an Outside Entity if service
    by an Insured Person in such position was at the specific request of the
    Insured Organization or was part of the duties regularly assigned to the
    Insured Person by the Insured Organization.
    
    Outside Entity means any non-profit corporation, community chest, fund
    organization or foundation exempt from federal income tax as an organization
    described in Section 501 (c)(3), Internal Revenue Code of 1986, as amended.
    
    
 3. The following subsection is added to this coverage section:
    
    OUTSIDE DIRECTORSHIPS
    
    19. Coverage provided to any Insured Person in an Outside Directorship
    shall:
    
          (a) not extend to the Outside Entity or to any director, officer,
    trustee, governor or any other equivalent executive or employee of the
    Outside Entity, other than the Insured Person serving in the Outside
    Directorship;
    
          (b) be specifically excess of any indemnity (other than any indemnity
    provided by the Insured Organization) or insurance available to such Insured
    Person by reason of serving in the Outside Directorship, including any
    indemnity or insurance available from or provided by the Outside Entity;
    
          (c) not extend to Loss on account of any Claim made against any
    Insured Person for a Wrongful Act committed, attempted, or allegedly
    committed or attempted by such Insured Person while serving in the Outside
    Directorship if such Wrongful Act is committed, attempted, or allegedly
    committed or attempted, after the date
               (i) such Insured Person ceases to be an officer of the Insured
    Organization, or
               (ii) service by such Insured Person in the Outside Directorship
    ceases to be at the specific request of the Insured Organization or a part
    of the duties regularly assigned to the Insured Person by the Insured
    Organization;
    
          (d) not extend to Loss on account of any Claim made against any
    Insured Person for a Wrongful Act committed, attempted or allegedly
    committed or attempted by such Insured Person while serving in the Outside
    Directorship where such Claim is
              (i) by the Outside Entity, or
              (ii) on behalf of the Outside Entity and a director, officer,
    trustee, governor or equivalent executive of the Outside Entity instigates
    such Claim, or
              (iii) by any director, officer, trustee, governor or equivalent
    executive of the Outside Entity.
    
    
 4. The Company's maximum liability to pay Loss under this coverage section,
    including this endorsement, shall not exceed the amount set forth in Item 2
    of the Declarations. This endorsement does not increase the Company's
    maximum liability beyond the Limits of Liability set forth in Item 2 of the
    Declarations.
    
    
 5. Payment by the Company or any of its subsidiaries or affiliated companies
    under another policy on account of a Claim also covered pursuant to this
    endorsement shall reduce by the amount of the payment the Company's Limits
    of Liability under this coverage section with respect to such Claim.

ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.

Robert Hamburger
Authorized Representative

May 28, 1998
Date



--------------------------------------------------------------------------------

EXECUTIVE PROTECTION POLICY ENDORSEMENT

Coverage Section: EXECUTIVE LIABILITY

Effective date of this endorsement: MAY 31, 1998

Issued to: RICHARDSON ELECTRONICS, LTD.

Company: FEDERAL INSURANCE COMPANY

Endorsement No. 9

To be attached to and form part of Policy No. 8125-64-60F

It is agreed that if a Claim against an Insured Person includes a claim against
the Insured Person's lawful spouse solely by reason of (i) such spouse's status
as a spouse of the Insured Person, or (ii) such spouse's ownership interest in
property which the claimant seeks as recovery for alleged Wrongful Acts of the
Insured Person, all loss which such spouse becomes legally obligated to pay on
account of such Claim shall be treated for purposes of this coverage section as
Loss which the Insured Person becomes legally obligated to pay on account of the
Claim made against the Insured Person. All limitations, conditions, provisions
and other terms of coverage (including the deductible) applicable to the Insured
Person's Loss shall also be applicable to such spousal loss.

The coverage extension afforded by this Endorsement does not apply to any Claim
alleging any wrongful act or omission by the Insured Person's spouse.

ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.

Robert Hamburger
Authorized Representative

May 28, 1998
Date

